
	

113 HR 3109 : To amend the Migratory Bird Treaty Act to exempt certain Alaskan Native articles from prohibitions against sale of items containing nonedible migratory bird parts, and for other purposes.
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3109
		IN THE SENATE OF THE UNITED STATES
		September 9, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Migratory Bird Treaty Act to exempt certain Alaskan Native articles from prohibitions
			 against sale of items containing nonedible migratory bird parts, and for
			 other purposes.
	
	
		1.Exemption from prohibitions for Alaskan Native articles containing migratory bird partsSection 2 of the Migratory Bird Treaty Act (16 U.S.C. 703) is amended by adding at the end the
			 following:
			
				(c)Exemption for authentic Alaskan Native articles of handicraft or clothing
					(1)In generalNotwithstanding any other provisions of this Act, nothing in this Act prohibits possession,
			 offering for sale, sale, offering to barter, barter, offering to purchase,
			 purchase, delivery for shipment, shipment, causing to be shipped,
			 delivered for transportation, transport or causing to be transported,
			 carrying or causing to be carried, or receiving for shipment,
			 transportation, or carriage, any authentic Alaskan Native article of
			 handicraft or clothing on the basis that it contains a nonedible migratory
			 bird part.
					(2)LimitationThis subsection shall not apply with respect to any handicraft or clothing containing any part of a
			 migratory bird that was taken in a wasteful manner.
					(3)DefinitionsIn this subsection:
						(A)Alaskan NativeThe term Alaskan Native means any Indian, Aleut, or Eskimo who resides in Alaska.
						(B)Authentic Alaskan Native article of handicraft or clothingThe term authentic Alaskan Native article of handicraft or clothing—
							(i)means any item that is—
								(I)composed wholly or in some significant respect of natural materials; and
								(II)produced, decorated, or fashioned by an Alaskan Native, in the exercise of traditional Alaskan
			 Native handicrafts, without the use of any pantograph or other mass
			 copying device; and
								(ii)includes any weaving, carving, stitching, sewing, lacing, beading, drawing, or painting described
			 in clause (i), or any combination thereof..
		
	Passed the House of Representatives September 8, 2014.Karen L. Haas,Clerk
